              Case 1:19-cv-01111-GSA Document 17 Filed 04/24/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11                                                    )    Case No. 1:19-cv-01111
     PHOUA HER,                                       )
12                                                    )    STIPULATION AND ORDER
                    Plaintiff,                        )    FOR EXTENSION OF TIME
13                                                    )
            vs.                                       )
14                                                    )
     ANDREW SAUL,                                     )
15   Commissioner of Social Security,                 )
                                                      )
16                                                    )
                    Defendant.                        )
17
18
19          IT IS HEREBY STIPULATED, by and between the parties through their respective

20   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,

21   from April 27, 2020 to May 27. 2020, for Plaintiff to serve on defendant with PLAINTIFF’S

22   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended

23   accordingly.

24          This is Plaintiff’s second request for an extension of time. Good cause exists for this

25   request. The week of 04/12/2020, Plaintiff’s Counsel had 17 administrative hearings, 12 hearing

26   preparation appointments with claimants, one reply brief and 2 opening briefs due. The week of

27   04/19/2020, Plaintiff’s Counsel had 14 administrative hearings, 11 hearing preparation

28   appointments with claimants, 10 letter briefs, 2 reply briefs, 1 merits brief, 3 opening briefs and 1



                                                  1
               Case 1:19-cv-01111-GSA Document 17 Filed 04/24/20 Page 2 of 3



 1   motion for summary judgement due.             Each of the administrative hearings also requires
 2   administrative hearing briefs with a full summary of the medical records and legal arguments.
 3          Additionally, due to the ongoing pandemic with COVID-19 and the various executive
 4   orders throughout Fresno County and now the State of California, along with the recommendations
 5   for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.   The Office of
 6   Hearings Operations is still conducting telephonic hearings. As it is required to continue the
 7   normal day-to-day tasks involved in developing cases and the requirements of the five-day rule
 8   related to submission of evidence to the Administrative Law Judge which is imposed under 20
 9   CFR § 404.935, Counsel must still continue normal operations but with a significantly reduced
10   level of support.
11          At the beginning of the pandemic, Counsel’s office made arrangements to manage the case
12   load with fewer staff in the office. However, given the ongoing health and safety measures
13   recommended by the CDC and the number of weeks this has gone on, Counsel is experiencing
14   extraordinary delays and backlogs with both the administrative and civil court work. As a result,
15   Plaintiff’s Counsel requires additional time to brief this matter.
16          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
17   and Court for any inconvenience this may cause.
18
19
                                            Respectfully submitted,
20
21   Dated: April 23, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW

22
                                        By: /s/ Jonathan Omar Pena
23
                                           JONATHAN OMAR PENA
24                                         Attorneys for Plaintiff

25   ///
26
     ///
27
     ///
28



                                                   2
              Case 1:19-cv-01111-GSA Document 17 Filed 04/24/20 Page 3 of 3


     Dated: April 23, 2020            MCGREGOR W. SCOTT
 1
                                      United States Attorney
 2                                    DEBORAH LEE STACHEL
                                      Regional Chief Counsel, Region IX
 3                                    Social Security Administration
 4
 5                                 By: */s/ Margaret Branick-Abilla
                                      Margaret Branick-Abilla
 6                                    Special Assistant United States Attorney
 7                                    Attorneys for Defendant
                                      (*As authorized by email on April 23, 2020)
 8
 9
10   IT IS SO ORDERED.
11
        Dated:    April 24, 2020                       /s/ Gary S. Austin
12                                               UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             3
